

EXECUTION VERSION


EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated this 1st day of
December, 2011 is between Radiant Global Logistics, Inc., a Washington
corporation with a place of business at 405 114th Avenue SE, Third Floor,
Bellevue, Washington  98004 (the “Company”), and Jonathan Fuller, an individual
residing at 14493 S.P.I.D. #323, Corpus Christi, Texas  78418 (the “Executive”).
 
RECITALS
 
WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, upon the terms and conditions set forth in this
Agreement; and
 
WHEREAS, the Company and Executive have agreed to enter into this Agreement in
consideration for, and in connection with, that certain Asset Purchase Agreement
(the “Asset Purchase Agreement”) dated as of November 15, 2011 by and between,
among others, the Executive, ISLA International, Ltd. (“ISLA”) and the Company.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual and dependent
promises hereinafter set forth, and other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties, intending
to be legally bound, do hereby agree as follows:
 
ARTICLE 1
 
EMPLOYMENT AND TERM
 
1.1           Employment/Title.  The Company hereby agrees to employ the
Executive and the Executive hereby accepts employment as Vice President – Mexico
Markets of the Company under the terms and conditions set forth in this
Agreement.  The Executive shall report to the Chief Executive Officer and Board
of Directors of the Company or such other person as the Chief Executive Officer
or Board of Directors shall designate, for the performance of his duties, and
shall have responsibility for such duties as are customarily associated with his
position and such other executive level duties and responsibilities, consistent
therewith and with the status of a senior level executive of the Company, as may
be assigned to the Executive by the Chief Executive Officer of the Company or
the Board of Directors of the Company or such other person as the Board of
Directors shall designate.  The Executive shall not be required to live in
Laredo, Texas, and in that regard shall only be required to be present in
Laredo, Texas for an amount of time sufficient to discharge the Executive’s
duties and responsibilities under this Agreement.

 
 

--------------------------------------------------------------------------------

 

1.2           Employment/Duties.  During the Term (as defined in Section 1.4
hereof), Executive shall continue to faithfully devote substantially all of his
working time, attention and skill to the performance of his duties.  Executive
shall conduct himself at all times so as to advance the best interests of the
Company, and shall not undertake or engage in any other business activities or
affiliations which conflict or interfere with the performance of his services
hereunder without the prior written consent of the Chief Executive Officer or
Board of Directors of the Company.  Executive also agrees that he shall not
usurp or misappropriate, either to himself, or to any other person or entity,
any corporate or other opportunities that would otherwise be available to the
Company. Notwithstanding the above and for avoidance of doubt, these duties are
not meant to preclude Executive’s management of his personal investments and
commitments not related to the business of the Company; provided, that such time
devoted thereto shall not interfere in any material respect with Executive’s
duties hereunder.
 
1.3           Effective Date.  Executive will commence work immediately on the
date hereof (the “Effective Date”).
 
1.4           Term.  This Agreement shall remain in force and effect for a term
commencing on the Effective Date hereof and expiring on the fourth annual
anniversary of the Effective Date (the “Initial Term”), or such earlier date the
employment relationship is terminated pursuant to Section 5 hereof.  This
Agreement may be extended at the election and agreement of the Company and
Executive (a “Renewal Term”).  The Initial Term and any Renewal Term are
collectively referred to as the “Term.”
 
ARTICLE 2
 
COMPENSATION
 
2.1           Base Salary.  For the first twelve (12) month period during the
Term of this Agreement, the Executive shall be paid an annual base salary of One
Hundred Fifty Thousand Dollars ($150,000), with annual increases of 3% over the
base salary for the immediately preceding twelve (12) month period for each
succeeding twelve (12) month period during the Term (the “Base Salary”);
provided that the Executive will not be entitled to the increase for a
particular 12-month period if the Laredo Business has not achieved a Modified
Gross Profit Contribution for the most recently ended Earn-Out Period equal to
100% of the Base Targeted Amount for such Earn-Out Period, as provided in
section 3.1(b)(iii)(C) of the Asset Purchase Agreement.  If Executive fails to
receive an increase and at the end of any subsequent Earn-Out Period the
aggregate Modified Gross Profit Contribution for all completed Earn-Out Periods
is equal to or greater than the aggregate Base Targeted Amounts for all
completed Earn-Out Periods, the foregone increase will be granted for all future
12-month periods. The Executive’s annual Base Salary shall be payable in equal
installments in accordance with the Company’s general salary payment policies
but no less frequently than monthly. For the purposes of this Section 2.1, the
terms “Laredo Business”, “Modified Gross Profit Contribution”, “Earn-Out
Period”, “Earn-Out Payment Date” and “Base Targeted Amount” shall have the
meanings ascribed thereto in the Asset Purchase Agreement.

 
2

--------------------------------------------------------------------------------

 

2.2           Stock Option Program.  In addition to Base Salary, as part of the
Executive’s overall compensation, the Executive will be eligible to participate
in the Stock Option Plan (the “Plan”) of Radiant Logistics, Inc. (the
“Parent”).  As such, the Executive will initially be granted options (the
“Options”) to purchase sixty-four thousand five hundred (64,500) shares of the
Parent's Common Stock (the “Shares”).  For so long as the Executive remains
continuously employed by the Company, the Options shall vest ratably over a five
(5) year period with twenty percent (20%) of the Options becoming vested
annually on the anniversary date of the Effective Date.  All Options granted as
of the Effective Date and thereafter, if any, shall at all times be subject to
the terms and conditions of the Plan and the related award
agreement.  Additional options to purchase shares of the Parent’s Common Stock
may be awarded from time to time at the sole discretion of the Company and the
Parent.


The price at which the Executive’s initial Options or any portion thereof, may
be exercised, shall be fixed at the fair market value of the Parent’s Common
Stock as of the Effective Date and shall be determined by the Parent in good
faith and in accordance with Section 409A of the Internal Revenue Code and the
Treasury Regulations issued thereunder.
 
2.3           Benefits.
 
(a)           The Executive will, during the Term, be permitted to participate
in such pension, profit sharing, bonus, life insurance, hospitalization, major
medical, and other employee benefit plans of the Company that may be in effect
from time to time, as may be offered to other senior employees at comparable
levels and rank of employment, to the extent Executive is eligible under the
terms of those plans.  The Company may alter, modify, add to or delete its
executive benefit plans as they apply to such comparable level and rank of
employees at such times and in such manner as the Company determines
appropriate, without recourse by Executive so long as such changes are applied
in a substantially uniform manner to such comparable level and rank of
employees.
 
(b)           During the Term the Company will continue to pay the lease on the
condominium at 9114 McPherson Drive (Tuscany Luxury Townhomes), Laredo, Texas,
or similar housing (the “Condo”), and allow the Executive to use the Condo when
he is in Laredo in the same way and to the same extent that the Executive used
the Condo when he was employed with ISLA.
 
(c)           Executive shall be entitled to receive annual vacation in
accordance with the Company’s policies applicable to its senior employees at
comparable levels and rank of employment, which in any event shall not be less
than three (3) weeks.  The Executive shall also be entitled to the paid holidays
and other paid leave set forth in the Company’s policies.  Vacation days during
any calendar year that are not used by the Executive during such calendar year
may, at the election of the Company’s Board of Directors, either be carried over
and used in the subsequent calendar year (however, not to exceed two (2) weeks),
or may be paid to Executive in cash at the end of the calendar year. For
purposes of determining the amount of vacation to which the Executive is
entitled, he shall be deemed to have been employed with the Company continuously
for 16 years prior to the commencement of the Initial Term.
 
(d)           The Executive shall also be entitled to received a monthly auto
allowance of Five Hundred Dollars ($500.00).

 
3

--------------------------------------------------------------------------------

 

2.4           Business Expenses.  Subject to and in accordance with the
Company’s policies and procedures, and, upon presentation of itemized accounts,
the Executive shall be reimbursed by the Company for reasonable and necessary
business-related expenses, which expenses are incurred by the Executive on
behalf of the Company, including airfare between the Executive’s home (wherever
he may choose to live within the continental United States) and Laredo.
 
ARTICLE 3
 
PROPRIETARY INFORMATION
 
3.1           Confidential and Proprietary Information.  Executive acknowledges
that he is in a relationship of confidence and trust with the Company and will
come into possession of Confidential Information (as defined in the Asset
Purchase Agreement), which could constitute a major asset of the Company, the
Parent or their respective affiliates and be of significant commercial value,
the use, misappropriation or disclosure of which would cause a breach of trust
and could cause irreparable injury to the Company, Parent or their respective
affiliates (all of the aforementioned information is hereinafter collectively
referred to as “Proprietary Information”).
 
3.2           Non-Disclosure.  Executive acknowledges that all Proprietary
Information shall be the sole property of the Company, Parent, their respective
affiliates and their successors and assigns.  Executive further acknowledges
that it is essential for the proper protection of the business of the Company
and Parent that such Proprietary Information be kept confidential and not
disclosed to third parties or used for the benefit of Executive.  Accordingly,
Executive agrees that during the Term and thereafter for so long as the
information remains Proprietary Information, to keep in confidence and trust all
Proprietary Information, and not to use, disclose, disseminate, publish, copy,
or otherwise make available, directly or indirectly, except in the ordinary
course of the performance of Executive’s duties under this Agreement or the
Asset Purchase Agreement, any Proprietary Information except as expressly
authorized in writing by the Company or Parent; provided, however, that
Executive shall be relieved of his obligation of nondisclosure hereunder if
Proprietary Information is required to be disclosed by any applicable judgment,
order or decree of any court or governmental body or agency having jurisdiction
or by any law, rule or regulation, provided that in connection with any such
disclosure, Executive shall give the Company and Parent reasonable prior written
notice of the disclosure of such information pursuant to this exception and
shall cooperate with the Company and Parent to permit the Company or Parent to
seek confidential treatment for such information from any authority requiring
delivery of such information; provided further, however, that if Company or
Parent has not obtained such confidential treatment by the date Executive is
required by such authority to disclose the Proprietary Information, Executive
shall be free to provide such disclosure and there shall be no violation of or
damages determined under this Agreement or otherwise for Executive’s disclosure
action and compliance with or pursuant to such authority.
 
3.3           Return of Proprietary Information.  Executive agrees that when he
ceases to be employed by the Company, whether such cessation of employment shall
be for any reason or for no reason, with or without cause, voluntary or
involuntary, or by termination, resignation, disability, retirement or
otherwise, Executive shall deliver to the Company all documents, property,
including without limitation, computers, telephones, and mobile devices, and
data of any nature owned by the Company pertaining to the Proprietary
Information.

 
4

--------------------------------------------------------------------------------

 

3.4           Works made for Hire.  Executive further recognizes and understands
that Executive’s duties at the Company may include the preparation of materials,
including without limitation written or graphic materials, and that any such
materials conceived or written by Executive shall be done as “work made for
hire” as defined and used in the Copyright Act of 1976, 17 U.S.C. §§ 1 et
seq.  In the event of publication of such materials, Executive understands that
since the work is a “work made for hire”, the Company will solely retain and own
all rights in said materials, including right of copyright.
 
3.5           Disclosure of Works and Inventions.  In consideration of the
promises set forth herein, Executive agrees to disclose promptly to the
Company’s Board of Directors, any and all works, inventions, discoveries and
improvements authored, conceived or made by Executive during the period of
employment and related to the business or activities of the Company, and
Executive hereby assigns and agrees to assign all of Executive’s interest in the
foregoing to the Company or to its Board of Directors.  Executive agrees that,
whenever he is requested to do so by the Company, Executive shall sign any and
all applications, assignments or other instruments which the Company shall deem
necessary to enable the Company to apply for and obtain Letters Patent or
Copyrights of the United States or any foreign country or to otherwise protect
the Company’s interest therein.  Executive hereby appoints an authorized officer
of the Company as Executive’s attorney in fact to sign documents on his behalf
for this purpose.  Such obligations shall continue beyond the termination or
nonrenewal of Executive’s employment with respect to any works, inventions,
discoveries and/or improvements that are authored, conceived of, or made by
Executive during the period of Executive’s employment, and shall be binding upon
Executive’s successors, assigns, executors, heirs, administrators or other legal
representatives.
 
ARTICLE 4
 
COMPETITION
 
4.1           Non-Competition and Non-Solicitation Covenants.
 
(a)           In recognition of the consideration received by the Executive
under this Agreement and under the Asset Purchase Agreement, the sufficiency of
which is acknowledged by Executive, Executive covenants and agrees with the
Company that during the Non-Compete Term (as defined below) he will not, without
the prior written consent of the Company, which may be withheld or given in its
sole discretion, directly or indirectly, or individually or collectively within
the continental United States of America and Mexico, engage in any activity or
act in any manner, including but not limited to, as an individual, owner, sole
proprietor, founder, associate, promoter, partner, joint venturer, shareholder
(other than as the record or beneficial owner of less than five percent (5%) of
the outstanding shares of a publicly traded corporation), officer, director,
trustee, manager, employer, employee, licensor, licensee, principal, agent,
salesman, broker, representative, consultant, advisor, investor or otherwise,
for the purpose of establishing, operating, assisting or managing any business
or entity that is engaged in activities competitive with the transportation and
logistics business of the Company.

 
5

--------------------------------------------------------------------------------

 

(b)           In recognition of the consideration received by the Executive
under this Agreement and under the Asset Purchase Agreement, the sufficiency of
which is acknowledged by Executive, Executive covenants and agrees with the
Company that during the Non-Compete Term (as defined below), he will not,
without the prior written consent of the Company which may be withheld or given
in its sole discretion, act in any manner, including but not limited to, as an
individual, owner, sole proprietor, founder, associate, promoter, partner, joint
venturer, shareholder (other than as the record or beneficial owner of less than
five percent (5%) of the outstanding shares of a publicly traded corporation),
officer, director, trustee, manager, employer, employee, licensor, licensee,
principal, agent, salesman, broker, representative, consultant, advisor,
investor or otherwise, directly or indirectly: (i) solicit, counsel or attempt
to induce any person who is then in the employ of the Company, or who is then
providing services as a consultant or agent of the Company, to leave the employ
of or cease providing services, as applicable, to the Company, or employ or
attempt to employ any such person or persons who at any time during the
preceding one (1) year was in the employ of, or provided services to, the
Company; or (ii) solicit, bid for or perform for any of the then current
customers of the Company (defined as a customer who has done business with the
Company within a year) any services of the type the Company performed for such
customer at any time during the preceding one (1) year period.
 
(c)           Non-Compete Term.  The “Non-Compete Term” shall mean the period
commencing on the Effective Date and ending on the later of: (i) the fifth
anniversary of the Effective Date; or (ii) the two year anniversary following
the termination of Executive’s employment by the Company. The restrictive
Non-Compete Term shall be deemed to be extended for any period in which the
Executive is in violation of any restrictive covenant so that the Company shall
have the full benefit of the proscriptive period.
 
(d)           Inclusion of Parent.  For the purposes of this Article 4, the term
“Company” shall include the Parent, and each of the subsidiaries and affiliates
of the Parent and the Company.
 
4.2           Blue Pencil Rule.  The Executive and the Company desire that the
provisions of this Article 4 be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  The parties agree that Executive is a key executive of the
Company.  If a court of competent jurisdiction, however, determines that any
restrictions imposed on the Executive in this Article 4 are unreasonable or
unenforceable because of duration, geographic area or otherwise, the Executive
and Company agree and intend that the court shall enforce this Article 4 to the
maximum extent the court deems reasonable and that the court shall have the
right to strike or change any provisions of this Article 4 and substitute
therefor different provisions to effect the intent of this Article 4 to the
maximum extent possible.
 
4.3           Injunctive Relief.  The Executive acknowledges that the injury
that would be suffered by the Company as a result of a breach of the provisions
of any provision of Article 4 of this Agreement would be irreparable and that an
award of monetary damages to the Company for such a breach would be an
inadequate remedy.  Consequently the Company will have the right, in addition to
any other rights it may have, to obtain injunctive relief to restrain any breach
or threatened breach or otherwise to specifically enforce any provisions of
Article 4 of this Agreement, and the Company will not be obligated to post bond
or other security in seeking such relief.

 
6

--------------------------------------------------------------------------------

 

4.4           Company Violation.   If prior to the fourth anniversary of the
date hereof the Company terminates the Executive’s employment with the Company
and fails to comply, in all material respects, with  the requirements of either
of Sections 5.1(a), (b) or (c) of this Agreement, whichever is applicable, or if
the Executive terminates his employment in accordance with Section 5.1(d) and
the Company fails to comply, in all material respects, with the requirements of
Section 5.1(d)(ii) relating to continued payment of all Base Salary and bonus,
if any, and continuation of all benefits, then without limiting any other rights
and remedies that may be available to the Executive at law or in equity, all
obligations of the Executive under this Agreement, including but not limited to
Articles 3 and 4 of this Agreement, shall terminate automatically.
 
ARTICLE 5
 
TERMINATION OF EMPLOYMENT AND SEVERANCE BENEFITS
 
5.1           Events of Termination. For purposes of this Article 5 and, in
particular, the payments provided under Sections 5.1(c) and (d), the term
“Termination of Employment” shall mean that, as of a given date, the Executive
and the Employer reasonably anticipate that no further services will be
performed after such date.
 
(a)           Death or Disability.  In the event Executive dies or becomes
disabled during the term of this Agreement, his employment hereunder shall
automatically terminate.
 
(i)           In the case of Executive’s death or disability, the Company shall
pay to Executive or his estate, personal representative or beneficiary, as the
case may be not later than 10 days after the Executive dies or becomes disabled:
(i) any Base Salary earned but unpaid at the date of termination; (ii) any
unpaid accrued benefits of the Executive through the date of termination; (iii)
any unreimbursed expenses for which Executive shall not have been reimbursed as
provided in Article 2; and (iv) any accrued but unpaid bonus, if any, through
the date of termination.
 
(ii)           For the purpose of this Agreement, “disability” or “disabled”
shall mean the inability of the Executive, due to physical or mental illness or
disease, to perform the functions then performed by such Executive for one
hundred twenty (120) substantially consecutive days, accompanied by the
likelihood, in the opinion of a physician chosen by the Executive or his
guardian and reasonably acceptable to the Company, that the disabled Executive
will be unable to perform such functions within the reasonably foreseeable
future; provided, however, that the foregoing definition shall not include a
disability for which the Company is required to provide reasonable accommodation
pursuant to the Americans with Disabilities Act or other similar statute or
regulation.  If any question shall arise as to whether during any period
Executive has suffered a disability, Executive may, and at the request of the
Company will, submit to the Company a certification in reasonable detail
completed by a physician selected by Executive or his guardian to whom the
Company has no reasonable objection, as to whether Executive, after such
physician’s examination, was found to be disabled in such physician’s reasonable
clinical judgment and such certification shall include the physician’s opinion,
which for the purposes of this Agreement shall be conclusive of the issue.  If
such question shall arise and Executive shall fail to submit to examination by
such physician, the Company’s determination of such issue shall be binding on
Executive.

 
7

--------------------------------------------------------------------------------

 

(b)           By the Company for Cause.  This Agreement may be terminated by the
Company for “Cause” at any time.
 
(i)           For the purposes hereunder, the term “Cause” shall mean the
following:  (a) Executive’s material (1) intentional falsification of the books
and records of the Company, (2) misappropriation or embezzlement of funds or
property of the Company, (3) attempt to obtain any personal profit from any
transaction in which the Executive has an interest that is adverse to the
Company, (4) breach of the duty of loyalty and fidelity to the Company, or (5)
other similar material dishonesty with respect to the Company;  (b) any
intentional or grossly negligent act or omission that causes the Company to be
in violation of governmental regulations that subjects the Company either to
material sanctions by governmental authority or to material civil liability to
its employees or third parties; (c) material breach of any material provision of
this Agreement by the Executive that, if subject to cure, is not cured within
fifteen (15) days after receiving written notice thereof; (d) material neglect
or refusal to perform the duties assigned to the Executive pursuant to this
Agreement that, if subject to cure, is not cured within fifteen (15) days after
receiving written notice thereof; (e) conviction of, or plea of nolo contendere
to, a felony; (f) gross or willful misconduct of Executive with respect to the
Company that, if subject to cure, is not cured within fifteen (15) days after
receiving written notice thereof; or (g) in the event the “Laredo Business”
fails to generate “Modified Gross Profit Contribution” at least equal to 50% of
the “Base Targeted Amount” for any given Earn-Out Period as determined on the
applicable Earn-Out Payment Date.  Upon termination of Executive’s employment
hereunder for Cause as specified in subsection (i)(a) – (i)(g) above, the
Company shall have no further obligation or liability to Executive under this
Agreement other than the payment of (i) Base Salary earned but unpaid at the
date of termination, (ii) any unpaid accrued benefits of the Executive, and
(iii) reimbursement for any expenses for which the Executive shall not have been
reimbursed as provided in Article 2. The Company shall pay such amounts to
Executive not later than 10 days after the date of termination.  
 
(ii)           For the purposes of this subsection 5.1(b), the terms “Laredo
Business”, “Modified Gross Profit Contribution”, “Earn-Out Period”, “Earn-Out
Payment Date” and “Base Targeted Amount” shall have the meaning ascribed thereto
in the Asset Purchase Agreement.

 
8

--------------------------------------------------------------------------------

 

(c)           By the Company for other than Cause.  This Agreement may be
terminated by the Company for other than “Cause” at any time.
 
(i)           Upon termination of Executive’s Employment hereunder by the
Company for other than Cause, Executive shall be entitled to receive from the
Company continuation of payment of all Base Salary and bonus, if any, and
continuation of all benefits which Executive would have been entitled to receive
had his employment not terminated, at the same times as such payments would
otherwise have been made pursuant to Article 2 hereof through the remainder of
the Term if, and only if, the Executive signs a valid general release of all
claims against the Company, its affiliates, subsidiaries, officers, directors,
and agents, the form of which is attached as Exhibit A. Notwithstanding the
foregoing, the Executive will not be required to sign or deliver the release
unless the Company also signs and delivers the release.  For the avoidance of
doubt, such release shall not contain any release of claims or rights under the
Asset Purchase Agreement, all such claims and rights being independent of all
claims and rights under this Agreement.
 
(d)           By Executive For Good Reason.  Executive may terminate his
employment by the Company for “Good Reason” at any time upon at least thirty
(30) days’ written notice to the Company and a right to cure, setting forth in
reasonable detail the nature of such good reason.
 
(i)           For the purposes hereunder, the term “Good Reason” shall mean, the
occurrence of any act or omission by the Company that is not consented to in
writing by the Executive, which constitutes a material breach of any material
term or provision of this Agreement, which breach continues for more than
fifteen (15) days after written notice of such material breach to Company.
 
(ii)           In the event of the termination of the Executive’s employment
with the Company by Executive for “Good Reason” as defined above, Executive
shall be entitled to receive from the Company continuation of payment of all
Base Salary and bonus, if any, and continuation of all benefits which Executive
would have been entitled to receive had his employment not terminated, at the
same times as such payments would otherwise have been made pursuant to Article 2
hereof through the remainder of the Term if, and only if, the Executive signs a
valid general release of all claims against the Company, its affiliates,
subsidiaries, officers, directors, and agents, the form of which is attached as
Exhibit A.  Notwithstanding the foregoing, the Executive will not be required to
sign or deliver the release unless the Company also signs and delivers the
release.  For the avoidance of doubt, such release shall not contain any release
of claims or rights under the Asset Purchase Agreement, all such claims and
rights being independent of all claims and rights under this Agreement.

 
9

--------------------------------------------------------------------------------

 

(e)           Voluntary Termination by Executive.  The Executive may voluntarily
resign or terminate his employment for other than Good Reason, provided
Executive gives Company at least thirty (30) days prior written notice of his
termination of employment.
 
(i)           If Executive voluntarily resigns or terminates his employment for
other than Good Reason, neither Executive nor the Company shall have any further
obligation or liability to one another under this Agreement except that
Executive shall continue to abide by Articles 3 and 4 as provided therein and
the Company will be liable to Executive for the payment of: (i) Base Salary
earned but unpaid at the date of termination; (ii) any unpaid accrued benefits
of the Executive; (iii) reimbursement for any expenses for which the Executive
shall not have been reimbursed as provided in Article 2; and (iv) any unpaid
bonus, if any, that has been earned by the Executive and accrued by the Company
prior to the date of such termination.  The Company shall pay such amounts to
Executive not later than 10 days after the date of termination.
 
For the avoidance of doubt, a termination of the Executive’s employment shall
not have any effect on the rights or obligations of the parties to the Asset
Purchase Agreement except as expressly provided in the Asset Purchase Agreement,
all such rights and obligations being independent of all rights and obligations
under this Agreement.
 
ARTICLE 6
 
REPRESENTATIONS OF EXECUTIVE
 
6.1           Representations of Executive.  As a material inducement to Company
to execute this Agreement and the Asset Purchase Agreement, and consummate the
transactions contemplated thereby, the Executive hereby makes the following
representations to Company, each of which are true and correct in all material
respects as of the date hereof.
 
(a)           No Prior Agreements.  Executive represents and warrants that
except as provided in the Termination Agreement with Franchisor, among others,
as well as the termination of any other franchises between Executive, any
affiliates of Executive and Franchisor, Executive is not a party to or otherwise
subject to or bound by the terms of any contract, agreement or understanding
which in any manner would limit or otherwise affect Executive’s ability to
perform his obligations hereunder, including without limitation any contract,
agreement or understanding containing terms and provisions similar in any manner
to those contained in Article 4 of this Agreement.  For the purposes hereof, the
terms “Franchisor” and “Termination Agreement” shall have the meaning ascribed
thereto in the Asset Purchase Agreement.
 
(b)           Review by Counsel.  Executive expressly acknowledges and
represents that Executive has been given a full and fair opportunity to review
this Agreement with an attorney of Executive’s choice, and that Executive has
satisfied himself, with or without consulting with counsel, that the terms and
provisions of this Agreement, specifically including, but not limited to, the
restrictive covenant and related provisions of Article 4 hereof, are reasonable
and enforceable.

 
10

--------------------------------------------------------------------------------

 

(c)           No Conflicts.  Executive covenants that, as of the date hereof, he
is not involved in any venture or activity that could compete with Company or
which could potentially interfere with his ability to perform under this
Agreement.  During the Term, he will disclose to the Company, in writing, any
and all interests he may have, whether for profit or compensation or not, in any
venture or activity which could potentially interfere with his ability to
perform under this Agreement or create a conflict of interest for him with the
Company.  For purposes of this Section 6.1 only, “conflict of interest” shall
mean ownership of greater than five percent (5%) of a publicly traded
corporation which conducts business similar to that undertaken by the Company.
 
(d)           Executive’s Ability.  Executive represents that Executive’s
experience and capabilities, and the limited provisions of Article 4, are such
that he will not be prevented by Article 4 from earning his livelihood during
the Non-Compete Term.  Executive acknowledges that there are a significant
number of businesses for which his qualifications and experience would render
him qualified for employment during the Non-Compete Term that do not constitute
a competing businesses such that his ability to become employed after the
termination or nonrenewal of this Agreement and during the Non-Compete Term
would not be impaired.
 
ARTICLE 7
 
GENERAL PROVISIONS
 
7.1           Entire Agreement.  This Agreement, including any Exhibits to this
Agreement and any definitions incorporated herein, contains the entire
understanding of the parties with respect to the matters contained herein and
supersedes all prior and contemporaneously made written or oral agreements
between the parties relating to the subject matter hereof.  There are no oral
understandings, terms, or conditions, and no party has relied upon any
representation, express or implied, not contained in this Agreement.
 
7.2           Amendments.  This Agreement may not be amended in any respect
whatsoever, nor may any provision hereof be waived by any party, except by a
further agreement, in writing, fully executed by each of the parties.
 
7.3           Successors.  This Agreement shall be binding upon and inure to the
benefit of the parties and to their respective heirs, personal representatives,
successors and assigns, executors and/or administrators, provided that (a)
Executive may not assign his rights hereunder (except by will or the laws of
descent) without the prior written consent of the Company and (b) Company may
not assign its rights hereunder without the prior written consent of Executive.
 
7.4           Captions.  The captions of this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement.

 
11

--------------------------------------------------------------------------------

 

7.5           Notice.  All notices, consents, waivers, and other communications
to the Company under this Agreement must be in writing and will be deemed to
have been duly given when (a) delivered by hand, (b) sent by facsimile (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested, or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested), in
each case to the appropriate addresses and facsimile numbers set forth below (or
to such other addresses and facsimile numbers as a party may designate by notice
to the other parties):
 

 
If to the Company:
 
Bohn H. Crain
c/o Radiant Global Logistics, Inc.
405 114th Avenue SE, Third Floor
Bellevue, WA  98004
         
With a copy to:
 
Stephen M. Cohen, Esq.
c/o Fox Rothschild LLP
2000 Market Street; 20th Floor
Philadelphia, PA 19103
 
All notices, consents, waivers, and other communications to Executive under this
Agreement must be in writing and will be deemed to have been duly given only (i)
when delivered personally by hand to Fuller, (ii) when sent by facsimile (with
written confirmation of transmission or receipt), or (iii) when sent by email
(read receipt requested), in each case at the following addresses and facsimile
numbers (or to such other address or facsimile number and email address as
Fuller may have specified by notice given to the Company pursuant to this
provision):
         
If to the Executive:
 
Jonathan Fuller,
14493 S.P.I.D. #323
Corpus Christi, TX  78418
Fax: (814)284-2662
Email: jfuller@stx.rr.com
         
With a copy to:
 
Jeff Dickerson, Esq.
c/o Branscomb PC
The Norwood Tower
114 West Seventh Street
Suite 725
Austin, Texas 78701

 
 
12

--------------------------------------------------------------------------------

 


7.6           Counterparts.  This Agreement may be executed in one or more
copies, each of which shall be deemed an original.  This Agreement may be
executed by facsimile signature and each party may fully rely upon facsimile
execution; this agreement shall be fully enforceable against a party which has
executed the agreement by facsimile.
 
7.7           Partial Invalidity.  The invalidity of one or more of the phrases,
sentences, clauses, sections or Articles contained in this Agreement shall not
affect the validity of the remaining portions so long as the material purposes
of this Agreement can be determined and effectuated.
 
7.8           Applicable Law.  This Agreement shall be governed by, construed
and enforced in accordance with the laws of the State of Texas without regard to
principles of comity or conflicts of laws provisions of any jurisdiction.
 
7.9           Resolution of Disputes.
 
(a)           Subject to the provisions of Section 7.9(b), any dispute,
difference or controversy arising under this Agreement regarding the payment of
money shall be settled by arbitration.  Any arbitration pursuant to this Section
7.9 shall be held before a single arbitrator.  Except as otherwise set forth
herein, each party shall bear its own expenses for counsel and other
out-of-pocket costs in connection with any resolution of a dispute, difference
or controversy.  Any arbitration shall take place in Dallas, Texas or at such
other location as the parties may agree upon, according to the American
Arbitration Association’s Employment Arbitration Rules now in force and
hereafter adopted or by the parties’ further agreement or as set forth
herein.  The parties agree that, in any arbitration the parties shall, to the
maximum extent possible, have such rights as to the scope and manner of
discovery as are permitted in the Federal Rules of Civil Procedure and consent
to the entry of any order of any court of competent jurisdiction necessary to
enforce such discovery.  In submitting the dispute to the arbitrators, each of
the parties shall concurrently furnish, at its own expense, to the arbitrator
and the other parties such documents and information as the arbitrator may
request.  Each party may also furnish to the arbitrator such other information
and documents as it deems relevant, with the appropriate copies and notification
being concurrently given to the other party.  Neither party shall have or
conduct any communication, either written or oral, with the arbitrator without
the other party either being present or receiving a concurrent copy of such
written communication.  The arbitrator may conduct a conference concerning the
objections and disagreements between the parties, at which conference each party
shall have the right to (i) present its documents, materials and other evidence
(as previously provided to the arbitrator and the other parties), and (ii) to
have present its or their advisors, accountants and/or counsel.  The arbitrator
shall make his award in accordance with and based upon all the provisions of
this Agreement, and judgment upon any award rendered by the arbitrator shall be
entered in any court having jurisdiction thereof.  The fees and disbursements of
the arbitrator shall be borne equally by the parties, with each party bearing
its own expenses for counsel and other out-of-pocket costs.  The arbitrator is
specifically authorized to award costs and attorney’s fees to the party
substantially prevailing in the arbitration and shall do so in any case in which
he believes the arbitration was not commenced in good faith.

 
13

--------------------------------------------------------------------------------

 

(b)           The parties acknowledge that in the case of disputes regarding
matters other than the payment of money, damages may be insufficient to remedy a
breach of this Agreement and that irreparable harm may result from a breach of
this Agreement.  Accordingly, the parties consent to the award of preliminary
and permanent injunctive relief and specific performance to remedy any material
breach of this Agreement, regarding disputes other than the payment of money,
without limiting any other rights or remedies to which the parties may be
entitled under law or equity.  Either party may pursue injunctive relief or
specific performance in any court of competent jurisdiction.
 
7.10           No Waiver.  No failure on the part of any Party to exercise, and
no delay by any Party in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise by any
Party of any right, power or remedy hereunder, preclude any other or further
exercise thereof, or the exercise of any other right, power or remedy by such
Party.
 
7.11           Genders.  Any reference to the masculine gender shall be deemed
to include feminine and neuter genders, and vice versa, and any reference to the
singular shall include the plural, and vice versa, unless the context otherwise
requires.
 
7.12           Deductions from Salary and Benefits.  The Company will withhold
from any salary or benefits payable to the Executive all federal, state, local,
and other taxes and other amounts as required by law, rule or regulation.
 
7.13           Survival.  Notwithstanding termination of this Agreement as
provided in Article 5, the rights and obligations of Executive and the Company
under Articles 3, 4 and 5 of this Agreement shall survive termination to the
extent necessary to the intended preservation of such rights and obligations.
 
7.14           409A Compliance.  Notwithstanding any provision of this Agreement
to the contrary, the following provisions shall apply: (i) payments following
Termination of Employment, except as provided in Sections 5.1(c) and (d) are
intended to comply with the short-term deferral exception to Section 409A
coverage to the maximum extent applicable and shall be construed accordingly;
(ii) each installment payment of severance pay under Sections 5.1(c) and (d)
shall be deemed a separate payment for purposes of Section 409A of the Code; and
(iii) if, as of the Termination date, the Executive is a “Specified Employee,”
payments of any deferred compensation (within the meaning of Section 409A of the
Code) hereunder, as applicable, shall be delayed for six months immediately
following the Termination, with all such delayed payments being made on the
first day of the seventh month immediately following the Termination date.  For
purposes of this Agreement, “Specified Employee” shall have the meaning ascribed
thereto in Treasury Regulation Section 1.409A-1(i) (applied by using the default
rules contained therein).
 
[Signature pages are on the following page]

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first set forth above.
 
IMPORTANT NOTICE:  THIS AGREEMENT RESTRICTS EXECUTIVE’S RIGHTS TO OBTAIN OTHER
EMPLOYMENT FOLLOWING HIS EMPLOYMENT WITH THE COMPANY.  BY SIGNING IT, EXECUTIVE
ACKNOWLEDGES THIS FACT, AND FURTHER ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY THE
COMPANY TO READ THE AGREEMENT CAREFULLY, AND/OR TO CONSULT WITH COUNSEL OF HIS
CHOICE CONCERNING THE LEGAL EFFECTS OF SIGNING THE AGREEMENT, PRIOR TO SIGNING
IT.
 


RADIANT GLOBAL LOGISTICS, INC.
 
By:
/s/ Bohn H. Crain
 
Bohn H. Crain, CEO
 
AGREED AND ACCEPTED:
 
/s/ Jonathan Fuller
JONATHAN FULLER

 
 
15

--------------------------------------------------------------------------------

 


EXECUTION VERSION


EXHIBIT A
 
RELEASE


This agreement (“Agreement”) is between Jonathan Fuller (“Employee”), and
Radiant Global Logistics, Inc., a Washington corporation (the “Company”).
 
1.    Employee and the Company are parties to an Executive Employment Agreement
dated _______________, 2011 (the “Employment Agreement”).  Employee and the
Company entered into the Employment Agreement in connection with the Asset
Purchase Agreement dated ____________, 2011 among the Company, Isla
International, Ltd., Employee, and Isla GP, LLC (the “Asset Purchase
Agreement”).  Employee’s employment with the Company has terminated pursuant to
Section 5.1(c) or (d) of the Employment Agreement.  In consideration for their
mutual promises contained in this Agreement and the Employment Agreement,
Employee and the Company agree as follows:
 
2.    Except as provided in Section 3 below:
 
(a)           Employee releases and forever discharges the Company and its
affiliates, subsidiaries, officers, directors, and agents from any and all
liability for any claims, causes of action, or demands, known or unknown,
suspected or claimed, foreseeable or unforeseeable, which Employee ever had, now
has, or may hereafter claim to have against the Company based, in whole or in
part, on any conduct, act, or omission which occurred at any time through the
date of this Agreement.  This release includes, but is not limited to, claims
which arise under tort, contract or common law, or any federal, state, or local
statute, regulation or ordinance, including by way of example and without
limitation claims of discrimination on the basis of race, color, sex, national
origin, religion, disability, age, marital status and veteran status.  To the
extent that any claims in favor of Employee against the Company continue to
exist despite this release, Employee hereby assigns them in full to the Company.
 
(b)           The Company releases and forever discharges Employee from any and
all liability for any claims, causes of action, or demands, known or unknown,
suspected or claimed, foreseeable or unforeseeable, which the Company ever had,
now has, or may hereafter claim to have against Employee based, in whole or in
part, on any conduct, act, or omission which occurred at any time through the
date of this Agreement.  This release includes, but is not limited to, claims
which arise under tort, contract or common law, or any federal, state, or local
statute, regulation or ordinance.  To the extent that any claims in favor of the
Company against Employee continue to exist despite this release, the Company
hereby assigns them in full to Employee.
 
3.  Notwithstanding anything else in this Agreement, (i) Employee does not
release or assign any rights he may have under the Asset Purchase Agreement or
under Sections 5.1(c) or (d) of the Employment Agreement, and (ii) the Company
does not release or assign any rights it may have under the Asset Purchase
Agreement or under Articles 3 or 4 of the Employment Agreement.

 
 

--------------------------------------------------------------------------------

 

4.    By entering into this Agreement, the parties do not admit, and each
specifically denies any liability, wrongdoing or violation of any law, statute,
regulations, agreement or policy.
 
5.    Employee agrees not to make any untruthful or disparaging statements,
written or oral, about the Company to any of the Company’s customers,
competitors, suppliers, employees, former employees, or the press or other
media.  Except as herein contemplated, the Employee also agrees that the
Employee will not voluntarily participate in any proceeding of any kind brought
against the Company relating to this Agreement or to matters occurring during
Employee’s employment with the Company, except in connection with the
enforcement of his  rights under this Agreement, the Asset Purchase Agreement,
or Sections 5.1(c) or (d) of the Employment Agreement.  The Company agrees not
to make any untruthful or disparaging statements, written or oral, about
Employee to any employer or prospective employer of Employee, or the press or
other media.  Except as herein contemplated, the Company also agrees that the
Company will not voluntarily participate in any proceeding of any kind brought
against Employee relating to this Agreement or to matters occurring during
Employee’s employment with the Company, except in connection with the
enforcement of its rights under this Agreement, the Asset Purchase Agreement, or
Articles 3 or 4 of the Employment Agreement.
 
6.    Employee understands and agrees that the terms of this Agreement and the
Employment Agreement are confidential.
 
7.   Employee acknowledges that Employee was given a copy of this Agreement on
__________, 201_ in order for Employee to consider this Agreement.   Employee
further acknowledges that Employee has been advised to consult with an attorney
of Employee’s choice before accepting.  Employee is not required to wait 21 days
before accepting this Agreement; rather, he may accept this Agreement by
returning an executed original to the Company at any time prior to the
expiration of 21 days of the date this Agreement was provided to him.
 
8.    This Agreement will not become effective until 7 days after the executed
Agreement is timely received by the Company.  During the 7-day period, Employee
may revoke this Agreement and forfeit all benefits herein.  To be effective, any
such revocation must be made within the 7-day period.  After the expiration of
the 7-day period, this Agreement will be binding on both parties.
 
9.    Should any provision of this Agreement be found to be in violation of any
law, or ineffective or barred for any reason whatsoever, the remainder of this
Agreement shall be in full force and effect to the maximum extent permitted by
law.
 
10.    The parties agree that this Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Texas without regard to
principles of comity or conflicts of laws provisions of any jurisdiction.

 
2

--------------------------------------------------------------------------------

 

11.     The parties agree that any and all further legal proceedings between
Employee and the Company, whether arising under statute, constitutions,
contract, common law or otherwise, including the issue of arbitrability, will be
submitted for resolution exclusively pursuant to the arbitration provision
contained in the Employment Agreement.  The parties hereby waive their right to
a trial of any and all claims arising out of this Agreement or breach of this
Agreement.
 
12.    This Agreement may not be changed or modified, except by a written
instrument signed by Employee and the Company.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first set forth above.


   
 
   
 
Date
 
Employee
         
   
 
RADIANT GLOBAL LOGISTICS, INC.
 
Date
         
By:
   
     
Name:
   
     
Title:
    
 

 
 
3

--------------------------------------------------------------------------------

 